DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 13 January 2021 have been fully considered but they are not persuasive.
Applicant’s primary objection seems to be that the housing and shaft of the secondary reference Perrins do not properly map onto the claimed rotor and stator (pgs. 7–8). This argument is unpersuasive because the basic concept is the same, one of ordinary skill in the art would understand and know how to import the function of the transformer-type coils into other inventive contexts.
Nonetheless, the Office has found a new primary reference, Yamada, which better discloses the claimed invention, and chooses to issue this new non-final Office action.

Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1–3 and 9–11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (JP H06-232047 A).
Claim 1: Yamada discloses a rotor (12) having:

a substrate holder (17) with a substrate holder surface (17, fig. 1) and fixing elements for fixing the substrate (para. 15, “electric load for . . . holding a semiconductor wafer,” i.e. a magnetic chuck);
a rotary shaft (12) for rotating the substrate holder around a rotary axis (via 13, 14, 15, 16);
at least one electric heater for heating the substrate holder surface (21); and
a stator (11) having:
at least one primary winding (24); and
a ring-shaped base (11, 16),
wherein the rotary shaft of the rotor is arranged at least partially inside the ring-shaped base (fig. 1),
wherein a current and/or a voltage is induced in the at least one secondary winding by the at least one primary winding (see discussion of 20 and 24 in paras. 15–16), and
wherein the current and/or voltage induced in the at least one secondary winding powers the at least one heater and/or cooler to heat and/or cool the substrate holder (via 22).
Claim 2: Yamada discloses the at least one primary winding being arranged on a base surface (24 on 23/11).
Claim 3: Yamada discloses the at least one primary winding being arranged inside the base (24 being within 23 as depicted in fig. 1 qualifies as being “inside” the base).
Claim 9: Yamada discloses the at least one primary winding and the at least one secondary winding being configured as cylinder coils (see 20 and 24 in fig. 1).
Claim 10: Yamada discloses the at least one primary winding and the at least one secondary winding being arranged concentrically in relation to the rotary axis (see 20 and 24 in relation to 12 fig. 1).
Claim 11: Yamada discloses the at least one primary winding begin arranged on an inner base surface of the base facing the rotary shaft (see 24 facing 12 out from 23 in fig. 1) and the at least one secondary winding being arranged on a shaft surface of the rotary shaft facing the inner base surface (see 20 facing 11 out from 19 in fig. 1).

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 1 above, and further in view of Geyling et al. (US Pat. 5,881,208) and Simon et al. (US Pub. 2008/0204182).
Yamada does not disclose a measuring device for measuring the temperature of the heater, the substrate holder, the substrate holder surface and/or the substrate; and a device for transmitting the temperature measurements for the heater, the substrate holder, the substrate holder surface and/or the substrate from the rotor to the stator via the inductive coupling between the at least one primary winding and the at least one secondary winding.

Additionally, Simon discloses an inductive coupling of a primary winding (2) on a stator (3, 4) and a secondary winding (22) on a rotor (21, 23) that allows both for electric power transfer (discussed e.g. in para. 26) as well as data transmission (see the discussion of higher frequency signals in paras. 17, 18, and 34). The advantage of this feature is that it utilizes the same inductive connection for both power and data transmission. One of ordinary skill in the art would appreciate that the generic data transmission discussed in Simon would apply to a temperature measuring device like that in Geyling.
Therefore, it would have been obvious to one of ordinary skill in the art to add the temperature measuring device of Geyling on or near the substrate holder of Yamada, and to employ the high frequency signal taught by Simon to allow the temperature measuring device to transmit data through the primary and secondary windings of Yamada.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761